DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen et al. (U.S. Pub. 2018/0043114).
Regarding claim 1, Bowen discloses a method (full document), comprising: obtaining, by a controller (Fig. 1A #105; ¶0050) of a vaporizer device (Fig. 1A #100; ¶0050), data indicative of a preset amount of aerosol to generate for a use of the vaporizer device (¶¶0054-0086 – cartridge recognition), the vaporizer device having a cartridge (Fig. 1A #114), and the data indicative of the preset amount of aerosol associated with the cartridge and accessible to the controller (¶¶0054-0086 – cartridge recognition); and applying, by the controller and to a heating element (Fig. 1A #118) in the cartridge, an amount of energy correlated with the preset amount of aerosol to generate the preset amount of aerosol (¶¶0054, 0086, 0096); wherein the cartridge contains therein a vaporizable material (Fig. 1A #120; ¶0049) from which aerosol is generated by heating of the vaporizable material. The portions of Bowen cited above are meant to be representative of the overall invention of Bowen and are not to be construed as limiting on the possible reading of further passages on the claim(s).
Regarding claim 2, Bowen discloses the data indicative of the preset amount of aerosol comprises a value of the amount of energy to be applied to generate the preset amount of aerosol (¶0109 – stored properties, ¶0173 – provides same use profile, ¶0187 – heating profile).
Regarding claim 3, Bowen discloses the data indicative of the preset amount of aerosol is stored on a near-field communication tag (Fig. 1A #138; ¶¶0062, 0069) contained on at least a portion of the cartridge, wherein the controller is configured to access data stored on the near-field communication tag (¶¶0062, 0069).
Regarding claim 4, Bowen discloses one or more of a value of total energy consumed (¶¶0110, 0173), a fixed dose cartridge identifier, a value of dose size, a value of target maximum energy, a cartridge lock identifier (¶0077), a number of doses consumed, a dose size setting, a target number of doses, a dose control setting, and a time and date stamp are associated with the cartridge and accessible to the controller. Note Bowen discloses various information can be stored in the memory (e.g. ¶¶0109-0113, 0120, 0172-0173). As the claim only requires a minimum of one of the recited variables citations have not been made to all possible variables disclosed by Bowen.
Regarding claim 5, Bowen discloses the application of the amount of energy is based on one or more of the fixed dose cartridge identifier, the cartridge lock identifier (¶0077), and the dose control setting. Energy will only be applied when the device has been properly unlocked.
Regarding claim 6, Bowen discloses modifying, by the controller and following the application of the amount of energy, one or more of the value of total energy consumed (¶¶0110, 0173), the number of doses consumed, and the time and date stamp.
Regarding claim 9, Bowen discloses providing, by the controller and to a user device in communication with the controller for display on the user device, one or more of the data indicative of the preset amount of aerosol, the value of total energy consumed, the fixed dose cartridge identifier (e.g. Fig. 9D), the value of dose size, the value of target maximum energy, the cartridge lock identifier (e.g. Figs. 9A-9B; ¶0220), the number of doses consumed (e.g. Fig. 13A; ¶0225), the dose size setting, the target number of doses, the dose control setting (e.g. Fig. 13A; ¶0225), and the time and date stamp.
Regarding claim 10, Bowen discloses the preset amount of aerosol is one or more of a preconfigured amount and adjustable by a user through an application executed on a user device in communication with the controller (¶0148 – saved user configuration, ¶¶0170, 0182-0183 – particular dose mass).
Regarding claim 11, Bowen discloses a vaporizer device (Fig. 1A #100; ¶0050), comprising: at least one data processor (Fig. 1A #105; ¶0050); and at least one memory (Fig. 1A #125) storing instructions which, when executed by the at least one data processor, cause operations comprising: obtaining data indicative of a preset amount of aerosol to generate for use of the vaporizer device (¶¶0054-0086 – cartridge recognition), the vaporizer device having a cartridge (Fig. 1A #114), and the data indicative of the preset amount of aerosol associated with the cartridge and accessible to the at least one data processor (¶¶0054-0086 – cartridge recognition); and applying, to a heating element (Fig. 1A #118) in the cartridge, an amount of energy correlated with the preset amount of aerosol to generate the preset amount of aerosol (¶¶0054, 0086, 0096); wherein the cartridge contains therein a vaporizable material (Fig. 1A #120; ¶0049) from which aerosol is generated by heating of the vaporizable material. The portions of Bowen cited above are meant to be representative of the overall invention of Bowen and are not to be construed as limiting on the possible reading of further passages on the claim(s).
Regarding claim 12, Bowen discloses the data indicative of the preset amount of aerosol comprises a value of the amount of energy to be applied to generate the preset amount of aerosol (¶0109 – stored properties, ¶0173 – provides same use profile, ¶0187 – heating profile).
Regarding claim 13, Bowen discloses the data indicative of the preset amount of aerosol is stored on a near-field communication tag (Fig. 1A #138; ¶¶0062, 0069) contained on at least a portion of the cartridge, wherein the at least one data processor is configured to access data stored on the near-field communication tag (¶¶0062, 0069).
Regarding claim 14, Bowen discloses one or more of a value of total energy consumed (¶¶0110, 0173), a fixed dose cartridge identifier, a value of dose size, a value of target maximum energy, a cartridge lock identifier (¶0077), a number of doses consumed, a dose size setting, a target number of doses, a dose control setting, and a time and date stamp are associated with the cartridge and accessible to the at least one data processor. Note Bowen discloses various information can be stored in the memory (e.g. ¶¶0109-0113, 0120, 0172-0173). As the claim only requires a minimum of one of the recited variables citations have not been made to all possible variables disclosed by Bowen.
Regarding claim 15, Bowen discloses the application of the amount of energy is based on one or more of the fixed dose cartridge identifier, the cartridge lock identifier (¶0077), and the dose control setting. Energy will only be applied when the device has been properly unlocked.
Regarding claim 16, Bowen discloses the instructions, when executed, cause operations further comprising: modifying, following the application of the amount of energy, one or more of the value of total energy consumed (¶¶0110, 0173), the number of doses consumed, and the time and date stamp.
Regarding claim 19, Bowen discloses the instructions, when executed, cause operations further comprising: providing, to a user device in communication with the at least one data processor for display on the user device, one or more of the data indicative of the preset amount of aerosol, the value of total energy consumed, the fixed dose cartridge identifier (e.g. Fig. 9D), the value of dose size, the value of target maximum energy, the cartridge lock identifier (e.g. Figs. 9A-9B; ¶0220), the number of doses consumed (e.g. Fig. 13A; ¶0225), the dose size setting, the target number of doses, the dose control setting (e.g. Fig. 13A; ¶0225), and the time and date stamp.
Regarding claim 20, Bowen discloses the preset amount of aerosol is one or more of a preconfigured amount and adjustable by a user through an application executed on a user device in communication with the at least one data processor (¶0148 – saved user configuration, ¶¶0170, 0182-0183 – particular dose mass).
Regarding claim 21, Bowen discloses a non-transitory computer readable medium (Fig. 1A #125; ¶0051) storing instructions, which when executed by at least one data processor(Fig. 1A #105; ¶0050), result in operations comprising: obtaining, by a controller (Fig. 1A #105; ¶0050) of a vaporizer device (Fig. 1A #100; ¶0050), data indicative of a preset amount of aerosol to generate for use of the vaporizer device (¶¶0054-0086 – cartridge recognition), the vaporizer device having a cartridge (Fig. 1A #114), and the data indicative of the preset amount of aerosol associated with the cartridge and accessible to the controller (¶¶0054-0086 – cartridge recognition); and applying, by the controller and to a heating element (Fig. 1A #118) in the cartridge, an amount of energy correlated with the preset amount of aerosol to generate the preset amount of aerosol (¶¶0054, 0086, 0096); wherein the cartridge contains therein a vaporizable material (Fig. 1A #120; ¶0049) from which aerosol is generated by heating of the vaporizable material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (U.S. Pub. 2018/0043114) in view of Yamada et al. (U.S. Pub. 2017/0042251).
Regarding claim 7, Bowen discloses determining, by the controller, a number of doses remaining in the cartridge (¶¶0120, 0123, 0130); and determining the value of total energy consumed (¶¶0110, 0173).
Bowen fails to disclose the number of doses remaining in the cartridge determined based on the value of total energy consumed and the value of target maximum energy.
However, one having ordinary skill in the art recognizing that Bowen intends to determine total/cumulative energy consumed (¶¶0110, 0173) and recognizing that the cartridge stores many values directly attributable to the design of the cartridge as identifiers 138 (¶¶0056-0057, 0095-0096) would have considered it prima facie obvious for the cartridge to also be provided with testing derived stored information on maximum allowable energy usage to assist in mathematically determining how much usage capacity remains in the cartridge. A simple mathematical comparison of maximum allowable energy to total energy consumed would provide direct information on remaining doses. Note also that Bowen discloses an interest in indicating when a heating element is suggested and/or required for replacement, suggesting an interest in recognizing a predetermined lifespan of the heating element.
Further, Yamada teaches an inhaler and teaches evaluating cumulative electric power such that a residual amount of aerosol source can be determined and heating can be selectively controlled to maximize aerosol delivery as less aerosol source remains (¶¶0079-0084, 0130-0132, 0147-0156; Figs. 6-7).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bowen the number of doses remaining in the cartridge determined based on the value of total energy consumed and the value of target maximum energy based upon an obvious design choice to store information on maximum allowable energy usage as an additional piece data on identifier 138 of the cartridge 114 to assist in mathematically determining how much usage capacity remains in the cartridge by allowing a simple mathematical comparison of maximum allowable energy to the already determined total energy consumed. Further the incorporation would have been obvious in order to provide the benefit of allowing heating to be selectively controlled to maximize aerosol delivery as less aerosol source remains in view of Yamada.
Regarding claim 17, Bowen discloses the instructions, when executed, cause operations further comprising: determining, by the controller, a number of doses remaining in the cartridge (¶¶0120, 0123, 0130); and determining the value of total energy consumed (¶¶0110, 0173).
Bowen fails to disclose the number of doses remaining in the cartridge determined based on the value of total energy consumed and the value of target maximum energy.
However, one having ordinary skill in the art recognizing that Bowen intends to determine total/cumulative energy consumed (¶¶0110, 0173) and recognizing that the cartridge stores many values directly attributable to the design of the cartridge as identifiers 138 (¶¶0056-0057, 0095-0096) would have considered it prima facie obvious for the cartridge to also be provided with testing derived stored information on maximum allowable energy usage to assist in mathematically determining how much usage capacity remains in the cartridge. A simple mathematical comparison of maximum allowable energy to total energy consumed would provide direct information on remaining doses. Note also that Bowen discloses an interest in indicating when a heating element is suggested and/or required for replacement, suggesting an interest in recognizing a predetermined lifespan of the heating element.
Further, Yamada teaches an inhaler and teaches evaluating cumulative electric power such that a residual amount of aerosol source can be determined and heating can be selectively controlled to maximize aerosol delivery as less aerosol source remains (¶¶0079-0084, 0130-0132, 0147-0156; Figs. 6-7).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bowen the number of doses remaining in the cartridge determined based on the value of total energy consumed and the value of target maximum energy based upon an obvious design choice to store information on maximum allowable energy usage as an additional piece data on identifier 138 of the cartridge 114 to assist in mathematically determining how much usage capacity remains in the cartridge by allowing a simple mathematical comparison of maximum allowable energy to the already determined total energy consumed. Further the incorporation would have been obvious in order to provide the benefit of allowing heating to be selectively controlled to maximize aerosol delivery as less aerosol source remains in view of Yamada.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (U.S. Pub. 2018/0043114) in view of Yamada et al. (U.S. Pub. 2017/0042251) and further in view of Ampolini et al. (U.S. Pub. 2014/0270727).
Regarding claim 8, Bowen teaches the invention as modified above but fails to teach modifying, by the controller and in response to a determination of no doses remaining in the cartridge, the cartridge lock identifier.
Ampolini teaches a vaporizer and teaches controller software should determine whether a cartridge unit is valid and includes enough remaining capacity before allowing a puffing process (¶0131).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Bowen modifying, by the controller and in response to a determination of no doses remaining in the cartridge, the cartridge lock identifier in order to provide the benefit of determining whether a cartridge unit is valid and includes enough remaining capacity before allowing a puffing process in view of Ampolini.
Regarding claim 18, Bowen teaches the invention as modified above but fails to teach the instructions, when executed, cause operations further comprising: modifying, in response to a determination of no doses remaining in the cartridge, the cartridge lock identifier.
Ampolini teaches a vaporizer and teaches controller software should determine whether a cartridge unit is valid and includes enough remaining capacity before allowing a puffing process (¶0131).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Bowen modifying, by the controller and in response to a determination of no doses remaining in the cartridge, the cartridge lock identifier in order to provide the benefit of determining whether a cartridge unit is valid and includes enough remaining capacity before allowing a puffing process in view of Ampolini.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the independent claims specific attention is drawn to: Ampolini et al. (U.S. Pub. 2014/0270727), Goldstein et al. (U.S. Pub. 2018/0263288), and Alarcon et al. (U.S. Pub. 2020/0022416).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785